Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 24 are objected to because of the following informalities:  
In claims 1 and 24, “the concentric coiled tubing” should read -- the concentric coiled tubing downline -- for consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10-11, 13-14, 17, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (U.S. 9797223B1), in view of Andersen et al. (U.S. 2005/0205261A1).
Regarding claim 1, Gordon discloses a system for removing hydrates from a subsea component (200, see fig. 1, refer to abstract and col. 7 lines 19-27), comprising: an injection fluid conduit (24), return fluid conduit (26), a bottom hole assembly (80, fig. 2) disposed at a distal end of the fluid conduits (24, 26), the BHA including a subsea connector (110, 112, see figs. 1-2), a first flow path within the injection fluid conduit (24); a second flow path return fluid conduit (26),
Gordon further discloses a flow space (46, 48) fluidly connecting the first and second flow paths of the first and second conduit (24, 26) and located above the BHA (80; see fig. 2). 
However, Gordon fails to teach a concentric coiled tubing downline having an outer coiled tubing and an inner coiled tubing concentric with the outer coiled tubing and extending at least partially through the outer coiled tubing; the first flow path within an annulus between the outer coiled tubing and the inner coiled tubing; the second flow path within the inner coiled tubing, the flow space inside the concentric coiled tubing, wherein a distal end of the outer coiled tubing terminating proximate the BHA is entirely open to a distal end of the inner coiled tubing terminating proximate the BHA.
Andersen et al. teach a cost-effective system and method for removing hydrates from subsea pipeline (refer to paragraph 0004) comprising a production facility (12) on a surface of the sea (see fig. 1), a concentric tubing downline (see fig. 5) having an outer tubing (10) and an inner coiled 5tubing (18a) concentric with the outer tubing (10) and extending at least partially through the outer tubing (10), a first flow path (A) within an annulus (36) between the outer tubing (10) and the inner coiled tubing (18a); the second flow path (C) within the inner coiled tubing (18a;see fig. 5 and refer to paragraph 0016), a flow space (represented by arrow B) inside the concentric tubing (fig. 5: the space represented by arrow B at the bottom of the concentric tubing), wherein a distal end of the outer tubing (10) terminating proximate a BHA (14, see fig. 1) is entirely open to a distal end of the inner coiled tubing (18a) terminating proximate the BHA (14).
Since Andersen et al. teach that that it is known to use concentric tubing in subsea operations for removing hydrates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Gordon and Andersen et al. before him or her to have substituted the injection and return fluid conduits of Gordon with a concentric tubing downline having an outer tubing and an inner coiled tubing concentric with the outer tubing and extending at least partially through the outer tubing; the first flow path within an annulus between the outer tubing and the inner coiled tubing; the second flow path within the inner coiled tubing, the flow space inside the concentric tubing, wherein a distal end of the outer coiled tubing terminating proximate the BHA is entirely open to a distal end of the inner coiled tubing terminating proximate the BHA, as taught by Andersen et al., as an alternative arrangement of pipes, since both arrangements are used for the purpose of pumping fluid for removing the gas hydrates from subsea components.  
However, Andersen et al. is silent to tubing 10 being a coiled tubing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Gordon and Andersen et al. before him or her, to have substituted outer tuning (10) of Andersen et al. with a coiled tubing, for the purpose of facilitating quick insertion and removal of the tubing arrangement at the sea floor during the subsea operations. 
Regarding claim 3, the combination of Gordon and Andersen et al. teach all the features of this claim as applied to claim 1 above; Andersen et al. further teach wherein the first flow path and the second flow path provide fluid flow in opposite directions along the concentric coiled tubing downline (see fig. 5).  
Regarding claim 10, the combination of Gordon and Andersen et al. teach all the features of this claim as applied to claim 1 above; Gordon further disclose a surface level pressurization source (30) fluidly coupled to one of the injection fluid conduit (24) or return fluid conduit (26, see fig. 1); and a surface level return tank (36) fluidly coupled to the other of the injection fluid conduit (24) or return fluid conduit (26, see fig. 1, refer to col. 5 lines 10-19 and col. 8 lines 7-11)
Regarding claim 11, the combination of Gordon and Andersen et al. teach all the features of this claim as applied to claim 1 above; Gordon further disclose wherein the BHA further comprises a flexible jumper (114), wherein 15the subsea connector (110, 112) is disposed on a distal end of the flexible jumper (114, see fig. 1), and wherein the subsea connector (110, 112) is directly attached to the subsea component (200, see fig. 2).
20 Regarding claim 13, Gordon discloses a method for removing hydrates from a subsea component (200, see fig. 1, refer to abstract and col. 7 lines 19-27), comprising: connecting an injection and return fluid conduit (24, 26) to the subsea component (200) via a subsea connector (110, 112, see figs. 1-2) in a bottom hole assembly (80) at a distal end of the injection and return fluid conduit (24, 26); 25directing a pressurized fluid flow from a surface to the subsea component (200, see fig. 1 and refer to col. 4 lines 45-49, col. 8 lines 7-11 ) via the injection fluid conduit (24); and allowing effluent to flow from the subsea component (200) to the surface via the return fluid conduit (26, refer to col. 7 line 65-col. 8 line 67); wherein the pressurized fluid flows through a flow space (46, 48) downline and above the BHA (see fig. 2).
However, Gordon is silent to connecting a concentric coiled tubing downline to the subsea component, the concentric coiled tubing having an outer coiled tubing and an inner coiled tubing concentric with and extending at least partially through the outer coiled tubing and wherein the effluent passes through a flow space inside the concentric coiled tubing downline, and maintaining a distal end of the outer coiled tubing open to a distal end of the inner coiled tubing terminating proximate the BHA.
Andersen et al., as previously discussed, teach a cost-effective system and method for removing hydrates from pipeline (refer to paragraph 0004) comprising a production facility (12) on a surface of the sea (see fig. 1)  and a subsea tree (14), a concentric tubing having an outer tubing (10) and an inner coiled 5tubing (18a) concentric with the outer tubing (10) and extending at least partially through the outer tubing (10), wherein the concentric tubing is connected to the subsea tree (see fig. 1 and 5 and refer to paragraph 0029), wherein effluent passes through a flow space (fig. 5: the space represented by arrow B at the bottom of the concentric tubing) inside the concentric tubing downline (see fig. 5), and maintaining a distal end (represented by arrow B) of the outer tubing (10) open to a distal end of the inner coiled tubing (18a) terminating proximate  BHA (14).
Since Andersen et al. teach that that it is known to use concentric tubing in subsea operations for removing hydrates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Gordon and Andersen et al. before him or her to have substituted the injection and return fluid conduits of Gordon with a concentric tubing having an outer tubing and an inner coiled tubing concentric with and extending at least partially through the outer tubing and wherein the effluent passes through a flow space inside the concentric tubing downline, and maintaining a distal end of the outer tubing open to a distal end of the inner coiled tubing terminating proximate the BHA, as taught by Andersen et al., as an alternative arrangement of pipes, since both arrangements are used for the purpose of pumping fluid for removing the gas hydrates from subsea components.  
However, Andersen et al. is silent to tubing 10 being a coiled tubing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Gordon and Andersen et al. before him or her, to have substituted outer tuning (10) of Andersen et al. with a coiled tubing, for the purpose of facilitating quick insertion and removal of the tubing arrangement at the sea floor during the subsea operations. 
10regarRegarding claim 14, the combination of Gordon and Andersen et al. teach all the features of this claim as applied to claim 13 above; Gordon further disclose first flow path through injection fluid conduit (24) and second flow path through return fluid conduit (26).
However, Gordon fail to teach 30wherein the pressurized fluid flow is directed downward through a first flow path within an annulus between the outer coiled tubing and the inner coiled tubing to the flow space, and wherein the effluent is allowed to flow upward from the flow space through a second flow path within the inner coiled tubing.  
Andersen et al. further teach wherein directing fluid downward through a first flow path (A, fig. 5) within an annulus between the outer coiled tubing and the inner coiled tubing to the flow space (B, see fig. 5), and wherein fluid is allowed to flow upward from the flow space (B) through a second flow path (C) within the inner coiled tubing (see fig. 1, 5, and refer to paragraph 0009). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Gordon and Andersen et al. before him or her to have substituted the injection and return fluid conduits of Gordon with a concentric coiled tubing, wherein the pressurized fluid flow is directed downward through a first flow path within an annulus between the outer coiled tubing and the inner coiled tubing to the flow space, and wherein the effluent is allowed to flow upward from the flow space through a second flow path within the inner coiled tubing, as taught by Andersen et al., for the purpose of having a cost-effective and efficient system for removing the gas hydrates.
Regarding claim 17, the combination of Gordon and Andersen et al. teach all the features of this claim as applied to claim 13 above; Andersen et al. further teach wherein the effluent is allowed to flow upward from the flow space through a first flow path within an annulus between the outer coiled tubing (see fig. 6) and the inner coiled tubing (18), and wherein the 10pressurized fluid flow is directed downward through a second flow path within the inner coiled tubing to the flow space (see fig. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Gordon and Andersen et al. before him or her to have the effluent allowed to flow through a first flow path within an annulus between the outer coiled tubing and the inner coiled tubing, and wherein the 10pressurized fluid flow is directed through a second flow path within the inner coiled tubing, as taught by Andersen et al., for the purpose of determining the surface area necessary to remove the hydrates with less friction.   
Regarding claim 19, the combination of Gordon and Andersen et al. teach all the features of this claim as applied to claim 13 above; Andersen et al. further teach circulating the pressurized fluid flow through the concentric coiled tubing downline to draw the effluent out of the subsea component while maintaining a distal end of the outer coiled tubing open to a distal end of the inner coiled tubing at the flow space (see fig. 1 and 5).  
Regarding claim 21, the combination of Gordon and Andersen et al. teach all the features of this claim as applied to claim 1 above; Gordon further discloses the flow space (46, 48) is located between the distal end of the fluid conduits (see fig. 2).  
However, Gordon fail to teach the concentric coiled tubing with a distal end of the inner coiled tubing terminates within the outer coiled tubing; and the flow space is located between the distal end of the inner coiled tubing and the distal end of the outer coiled tubing.  
Andersen et al. teach the concentric coiled tubing (see fig. 5) with a distal end of the inner coiled tubing (18a) terminates within the outer coiled tubing (see fig. 5); and the flow space (B) is located between the distal end of the inner coiled tubing and the distal end of the outer coiled tubing (see fig. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Gordon and Andersen et al. before him or her to have substituted the injection and return fluid conduits of Gordon with a concentric coiled tubing, wherein a distal end of the inner coiled tubing terminates within the outer coiled tubing; and the flow space is located between the distal end of the inner coiled tubing and the distal end of the outer coiled tubing, as taught by Andersen et al., for the purpose of having a cost-effective and efficient system for removing the gas hydrates. 
Regarding claim 22, the combination of Gordon and Andersen et al. teach all the features of this claim as applied to claim 1 above; Andersen et al. further teach wherein the concentric coiled tubing downline is capable of generating a pressure reduction at the distal end of the concentric coiled tubing downline (examiner notes that for the substitution to work, the concentric coiled tubing will have to be capable of generating a pressure reduction at the distal end since Gordon further discloses that the flow space (46) decreases the fluid pressure as a result of the reduced diameter (refer to col. 6 lines 39-49).
Regarding claim 23, the combination of Gordon and Andersen et al. teach all the features of this claim as applied to claim 1 above; Gordon further discloses wherein the BHA (80) has a single proximal opening fluidly connected to the distal end of the fluid conduits, and a single distal opening at an opposite end of the BHA with the subsea connector (200, col. 5 lines 31-35: the hydrate removal system may be directly connected to the subsea connector 200 without skid 100).  
However, Gordon fail to teach the BHA has a single proximal opening fluidly connected to the distal end of the fluid concentric coiled tubing. 
Andersen et al. teach the BHA (14, fig. 1) has a single proximal opening fluidly connected to the distal end of the fluid concentric coiled tubing (see fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Gordon and Andersen et al. before him or her to have substituted the injection and return fluid conduits of Gordon with a concentric coiled tubing wherein the BHA has a single proximal opening fluidly connected to the distal end of the fluid concentric coiled tubing, as taught by Andersen et al., for the purpose of having a cost-effective and efficient system for removing the gas hydrates. 
Regarding claim 24, the combination of Gordon and Andersen et al. teach all the features of this claim as applied to claim 1 above; Andersen et al. further teach wherein the concentric coiled tubing has only one opening coupled to the BHA (14, see fig. 1).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon (U.S. 9797223B1), in view of Andersen et al. (U.S. 2005/0205261A1) as applied to claim 1 above, and further in view of Kulstad et al. (U.S. 2014/0155965A1). 
Regarding claim 6, the combination of Gordon and Andersen et al. teach all the features of this claim as applied to claim 1 above; however, the combination of Gordon and Andersen et al. fail to teach a wye fitting at a surface location of the concentric coiled tubing downline separating the first and second flow paths.  
Kulstad et al. disclose a heat transfer device (200) comprising a first and second flow path (see fig. 2) comprising a wye fitting (212, refer to paragraphs 0150 and 0151) at a surface location separating the first and second flow paths (see fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gordon and Andersen et al. to include a wye fitting at a surface location of the concentric coiled tubing downline, as taught by Kulstad et al., for the predictable result of separating the first and second flow paths as the fluid flows to surface.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon (U.S. 9797223B1), in view of Andersen et al. (U.S. 2005/0205261A1) as applied to claim 1 above, and further in view of Hay (U.S. 6279660B1). 
Regarding claim 9, the combination of Gordon and Andersen et al. teach all the features of this claim as applied to claim 1 above; however, the combination of Gordon and Andersen et al. fail to teach 5a screen or mesh covering an opening of the inner coiled tubing at a distal end of the inner coiled tubing. 5
Hay disclose a well assembly comprising a pipe (112) and a screen (153) at an opening (151) configured to prevent sand or large debris from entering the pipe (112, see fig. 2 and refer to col. 3 lines 57-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gordon and Andersen et al. to include a screen or mesh covering an opening of the inner coiled tubing at a distal end of the inner coiled tubing, for preventing sand or large debris from damaging the fluid pump. 
Claims 5, 7-8, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (U.S. 9797223B1), in view of Andersen et al. (U.S. 2005/0205261A1) as applied to claims 1, 13, 14, and 17 above, and further in view of Xu et al. (U.S. 2010/0186949A1).
Regarding claims 5, 7-8, 15, 18, and 20, the combination of Gordon and Andersen et al. teach all the features of this claim as applied to claims 1, 13, 14, and 17 above; however, the combination of Gordon and Andersen et al. fail to teach at least one backpressure valve disposed proximate a distal end of the inner coiled tubing and outer coiled tubing permitting fluid flow in one direction through the first and second flow path, wherein preventing the effluent from flowing from the flow space through the first flow path and second flow path via at least one backpressure valve disposed proximate a distal end of the inner and outer coiled tubing, wherein 25a first shut-in valve located at a surface position of the first flow path; and a second shut-in valve located at a surface position of the second flow path, wherein manipulating shut-in valves located at surface positions of a first flow path and a second 25flow path through the concentric coiled tubing downline to direct the pressurized fluid flow and allow the effluent to flow through the concentric coiled tubing downline.
Xu et al. disclose an assembly (100, fig. 1) for delivery of treatment fluid (150) at a target location downhole. The assembly comprises a coiled tubing (160) and a backpressure valve (140) disposed proximate a distal end of the coiled tubing (160, fig. 1) permitting fluid flow in one direction (see fig. 1 and refer to paragraph 0019) and preventing premature release of the treatment fluid (refer to paragraph 0020). The coiled tubing also comprises a spot valve or one way valve (130) located at a surface location to allow for filling of the coiled tubing from a downhole end (refer to paragraph 0020), wherein the backpressure valve and one way valve enhance the loading of the treatment fluid while also preventing its premature release (refer to paragraph 0023). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Gordon, Andersen et al., and Xu et al. to include at least one backpressure valve disposed proximate a distal end of the inner coiled tubing and outer coiled tubing permitting fluid flow in one direction through the first and second flow path, wherein preventing the effluent from flowing through the first flow path and second flow path via at least one backpressure valve disposed proximate a distal end of the inner and outer coiled tubing, wherein 25a first shut-in valve located at a surface position of the first flow path; and a second shut-in valve located at a surface position of the second flow path, wherein manipulating shut-in valves located at surface positions of a first flow path and a second 25flow path through the concentric coiled tubing downline to direct the pressurized fluid flow and allow the effluent to flow through the concentric coiled tubing downline, for the purpose of enhancing loading of the hydrate treatment fluid while also preventing its premature release. 
Response to Arguments
Applicant's arguments filed on 11/03/2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 13, applicant argues that the combination of Gordon and Anderson does not disclose wherein a distal end of the outer coiled tubing terminating proximate the BHA is entirely open to a distal end of the inner coiled tubing terminating proximate the BHA. 
Examiner respectfully disagree. In this rejection, for the concentric coiled tubing limitation, the Examiner is using Andersen et al., fig. 5., and defining the concentric tubing arrangement as the outer tubing (10) and inner coiled tubing (18a) and wherein a distal end of the outer tubing (10) terminating proximate a BHA (14, see fig. 1) is entirely open to a distal end of the inner coiled tubing (18a) terminating proximate the BHA (14).
Since Andersen et al. teach that that it is known to use concentric tubing in subsea operations for removing hydrates, it would have been obvious to substitute the injection and return fluid conduits of Gordon with the concentric tubing arrangement of Andersen et al., as an alternative arrangement of pipes, since both arrangements are used for the purpose of pumping fluid for removing the gas hydrates from subsea components.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/Y.A/
06/01/2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672